Citation Nr: 1711671	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-24 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for plantar keratoses of the left foot with associated scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 1982 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled to present testimony at a Travel Board hearing before a Veterans Law Judge in April 2017.  However, prior to the hearing, the Veteran informed VA that he would be withdrawing his appeal.

The Board observes that the Veteran is in receipt of a temporary 100 percent rating from March 8, 2010 through April 30, 2010.  38 C.F.R. § 4.30.  That temporary rating is not on appeal, and nothing in this decision disturbs that rating.


FINDING OF FACT

On April 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to a disability rating in excess of 10 percent for plantar keratoses of the left foot with associated scars by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

In an April 2017 statement, the Veteran requested that the Board dismiss his appeal of the issue of entitlement to a disability rating in excess of 10 percent for plantar keratoses of the left foot with associated scars.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the issue of entitlement to a disability rating in excess of 10 percent for plantar keratoses of the left foot with associated scars.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and the appeal is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issue of entitlement to a disability rating in excess of 10 percent for plantar keratoses of the left foot with associated scars is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


